DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	Claims 23-33 are pending and presently considered.  Claims 23 and 30 were amended in the Reply filed 12/08/2020 and further amended in the Supplemental reply filed 1/26/2021.

Interview Summary
Interviews were conducted on January 18, 2021, and also on January 25, 2021.  Examiner agrees with the summary provided in the Reply filed 1/26/2021.  The Examiner’s contemporaneous summary is attached to the present action with additional details.  The references of US7888012B2, US8785410B2, US10006031B2, and US10626396B2 were identified in the Interview (see attached PTO-892).
In brief, all issues of record were resolved except for three obviousness-type double patenting rejections, which are maintained below.

Claim Interpretation
The applicable claim interpretation was set forth in the Action mailed 7/10/2020, and is incorporated herein.

Withdrawn Rejections
The rejection of claims 23-33 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn in view of Applicant’s amendments filed 12/08/2020 and 1/26/2021. 
The rejection of claims 23-33 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of Applicant’s amendments filed 12/08/2020 and 1/26/2021.
The rejection of claims 23-33 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0265879 A1 (Dec. 30, 2004; cited in previous rejection), as evidenced by Taketani et al., (Change of c-Myc Expression and Cardiac Hypertrophy in Patients With Aortic Valve Replacement, Ann Thorac Surg, vol. 71:1154-9 (2001); hereafter “Taketani”) is withdrawn in view of Applicant’s amendments filed 12/08/2020 and 1/26/2021.
The rejection of claims 23-33 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 9068185 B2 is withdrawn in view of Applicant’s amendments filed 12/08/2020 and 1/26/2021.


Maintained or Revised Rejections as Necessitated by Applicant Amendment
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 9-13 of U.S. Patent No. US 8741863 B2 (cited in previous action). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Claim Scope and Interpretation: The applicable claim interpretation has been set forth above and is incorporated herein.
US8741863 is directed to peptide-phosphorodiamidate conjugates or methods requiring peptide-phosphorodiamidate conjugates (see, e.g., US8741863 at claims 1-5, 7-11), wherein the phosphorodiamidate comprises 8-30 subunits antisense to a target oligomer (see, e.g., US8741863 at claims 1, 3-4, 9-11), attached at either the 3’ or 5’ end (note that the claims are generic to either point of attachment) of the cell-penetrating peptide of formula (RXRRBR)2 via a linker such as XB (among others), wherein X is 6-aminohexanoic acid and B is β-Ala (see, e.g., US8741863 at claims 1-2, 5, 7, 9-11), and wherein the peptide is understood to have a free amine 2 having a linker such as XB, wherein X is 6-aminohexanoic acid and B is β-Ala, and wherein the peptide may have a free amine at the N-terminus (compare id. with previously claimed claims 34-35 , now canceled).  Regarding the amendments filed 12/08/2020 and 1/26/2021, limiting the target muscle protein to dystrophin or dystrophia myotonica protein kinase (“DMPK”), US’863 is understood to be directed to cardiac and skeletal muscle-protein genes, specifically dystrophia myotonica protein kinase (“DMPK”), useful for treatment of DM2, for improving skeletal and cardiac muscle (see, e.g., US’863 at claims 9 and 11-12; see also US’863 at claims 1, 5-6, and 9, wherein claim 1 recites heart and quadriceps muscle).
US8741863 differs from the pending claim scope as follows: US8741863 is directed to phosphorodiamidate conjugates rather than to morpholinos.
However, an artisan would readily appreciate that phosphorodiamidates are a generic term encompassing morpholinos (see, e.g., US8741863 at Fig. 1A-C, col 4 ln 65-67) and interpret the term in view of the specification, which defines the terms “morpholino oligomer” or “PMO” (phosphoramidate) as interchangeable (see, e.g., US8741863 at col 8 ln 11-36).  Accordingly, an artisan would at once understand that claims directed to antisense phosphorodiamidates encompassed art-recognized morpholino structures.  For these reasons, claims 1, 3-4, 9-11 of US8741863 are not patentably distinct from the pending claims.
Therefore, although the claims at issue are not identical to instant claims 23-33, they are not patentably distinct from each other because US8741863 is directed to overlapping subject matter as described above, because an artisan would appreciate that phosphorodiamidates fully encompass morpholinos and appreciate that the term may even be used interchangeably with morpholino chemistry.  



Claims 23-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 10-14, and 24-29 of U.S. Patent No. US 8871918 B2 (cited in previous action). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Claim Interpretation and Claim Scope: The applicable claim interpretation has been set forth above and is incorporated herein.
US8871918 is directed to peptide-morpholino conjugates or methods requiring peptide-morpholino conjugates (see, e.g., US8871918 at claims 1-5, 10-14), wherein the morpholino consists of 25 subunits antisense to a target oligomer (see, e.g., US8871918 at claims 1, 4-5, 10, 13-14), attached at either the 3’ or 5’ end (note that the claims are generic to either point of attachment) of the cell-penetrating peptide of formula (RXRRBR)2 via a linker such as XB, wherein X is 6-aminohexanoic acid and B is β-Ala (see, e.g., US8871918 at claims 2-3 and 11-12, noting that SEQ ID NO: 578 is (RXRRBR)2XB as instantly claimed) and wherein the peptide is understood to have a free amine at the N-terminus.  Notably, the claims of US8871918 necessarily require the use and existence of a peptide of formula (RXRRBR)2 having a linker such as XB, wherein X is 6-aminohexanoic acid and B is β-Ala, and wherein the peptide may have a free amine at the N-terminus (compare id. with previously pending claims 34-35, now canceled).  
Regarding the amendments filed 12/08/2020 and 1/26/2021, limiting the target muscle protein to dystrophin or dystrophia myotonica protein kinase (“DMPK”), US’918 is understood see, e.g., US’918 at claims 1-4, 7-9, and 24-29).  Therefore, it is reasonably understood in view of US’918 that “inducing exon 50 skipping” (see id. at claims 1, 7, and 24) requires targeting human dystrophin, which is reasonably inferred to be a “cardiac and skeletal muscle-protein gene”.
Therefore, although the claims at issue are not identical to instant claims 23-35, they are not patentably distinct from each other because US8871918 is directed to overlapping subject matter as described above, because the pending claims fully encompass embodiments claimed in an issued patented.  
Accordingly, claims 23-33 are rejected on the ground of nonstatutory double patenting.


Claims 23-33 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 14, 17-21 of U.S. Patent No. US 8865883 B2 (cited in previous action). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Claim Interpretation and Claim Scope: The applicable claim interpretation has been set forth above and is incorporated herein. 
US8865883 is directed to peptide-morpholino conjugates or methods requiring peptide-morpholino conjugates (see, e.g., US8865883 at claims 1-12, 14, 17-21), wherein the morpholino comprises 20-35 subunits antisense to a target oligomer (see, e.g., US8865883 at claims 1-10, 17-20), attached at either the 3’ or 5’ end (note that the claims are generic to either point of attachment) of the cell-penetrating peptide of formula (RXRRBR)2 via a linker such as XB, see, e.g., US8865883 at claims 11-12, 14, and 21, noting that SEQ ID NO: 578 is (RXRRBR)2XB as instantly claimed) and wherein the peptide is understood to have a free amine at the N-terminus.  Notably, the claims of US8865883 necessarily require the use and existence of a peptide of formula (RXRRBR)2 having a linker such as XB, wherein X is 6-aminohexanoic acid and B is β-Ala, and wherein the peptide may have a free amine at the N-terminus (compare id. with previously pending claims 34-35, now canceled).
Regarding the amendments filed 12/08/2020 and 1/26/2021, limiting the target muscle protein to dystrophin or dystrophia myotonica protein kinase (“DMPK”), US’883 is understood to be directed to cardiac and skeletal muscle-protein genes, sufficient to enable treatment of Duchenne’s muscular dystrophy and Becker muscular dystrophy (see, e.g., US’883 at claims 1, 17-18)).  Accordingly, it is understood that “exon 44 skipping” requires targeting human dystrophin, which is reasonably inferred to be a “cardiac and skeletal muscle-protein gene” (see id. at claims 1).
Therefore, although the claims at issue are not identical to instant claims 23-33, they are not patentably distinct from each other because US8865883 is directed to overlapping subject matter as described above, because the pending claims fully encompass embodiments claimed in an issued patented.  
Accordingly, claims 23-33 are rejected on the ground of nonstatutory double patenting.

Response to Arguments
Applicant's arguments filed 12/08/2020 were rendered moot in view of the Interview and supplemental amendments (see, e.g., Reply filed 1/26/2021 at 6 at § Interview Summary), and therefore only the arguments raised in the Reply filed 1/26/2021 are presently considered.
In the Reply filed 1/26/2021, it is the Examiner’s understanding that Applicant has addressed the three remaining ODP rejections by requesting that the rejections be held in abeyance.  Accordingly, the rejections are maintained as revised above, wherein all revisions were necessitated by Applicant amendment.  
If any recently filed or published applications are pertinent to the instant claims, Applicant is requested to identify all such additional applications that are not already of record in a subsequent IDS.  However, in view of the instant record, the Application may be placed in form for allowance by filing an electronic terminal disclaimer regarding US8865883, US8741863, and US8871918.
Therefore, claims 23-33 remain rejected and are not allowed at this time.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new or revised grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457.  The examiner can normally be reached on Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/            Primary Examiner, Art Unit 1654